Exhibit 10(n)

RESTRICTED STOCK AGREEMENT

 

CANTEL MEDICAL CORP.

2006 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT is made effective as of this          day of
                        ,              , by and between Cantel Medical Corp., a
Delaware corporation (the “Company”), and
                                                   (the “Participant”).

 

WITNESSETH:

 

WHEREAS, the Participant is, on the date hereof, [an employee] [non-employee
member of the Board of Directors] of the Company or of a Subsidiary of the
Company; and

 

WHEREAS, the Company wishes to grant a Restricted Stock Award to the Participant
for Shares of the Company’s Common Stock pursuant to the Company’s 2006 Equity
Incentive Plan (the “Plan”); and

 

WHEREAS, the Committee has authorized the grant of a Restricted Stock Award to
the Participant;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1.             Grant of Restricted Stock Award. The Company hereby grants to the
Participant on the date set forth above a Restricted Stock Award (the “Award”)
for                                          (                ) Shares on the
terms and conditions set forth herein, which Shares are subject to adjustment
pursuant to Section 4(c) of the Plan. Such Shares shall be issued to the
Participant for no cash consideration. The Company shall cause to be issued one
or more stock certificates representing such Shares in the Participant’s name,
and shall hold each such certificate until such time as the risk of forfeiture
and other transfer restrictions set forth in this Agreement have lapsed with
respect to the Shares represented by the certificate. The Company shall place a
legend on such certificates describing the risks of forfeiture and other
transfer restrictions set forth in this Agreement providing for the cancellation
of such certificates if the Shares are forfeited as provided in Section 2 below.
Until such risks of forfeiture have lapsed or the Shares subject to this Award
have been forfeited pursuant to Section 2 below, the Participant shall be
entitled to vote the Shares represented by such stock certificates and shall
receive all dividends attributable to such Shares, but the Participant shall not
have any other rights as a shareholder with respect to such Shares.

 

2.             Vesting of Restricted Stock. (a) The Shares subject to this Award
shall remain forfeitable until the risks of forfeiture lapse according to the
following vesting schedule:

 

1

--------------------------------------------------------------------------------


 

 

 

Cumulative Number

Vesting Date

 

of Shares

 

 

 

 

 

 

 

 

 

 

(b)                                 If the Participant’s employment or other
relationship with the Company (or a Subsidiary of the Company) terminates at any
time prior to a Vesting Date for any reason, including the Participant’s
voluntary resignation or retirement, the Participant shall immediately forfeit
all Shares subject to this Award which have not yet vested and for which the
risks of forfeiture have not lapsed. The foregoing provision shall be subject to
the terms of any employment agreement or similar agreement between the
Participant and the Company (or a subsidiary of the Company) that covers the
vesting or forfeiture of Shares.

 

3.             General Provisions.

 

(a)                                  Employment or Other Relationship. This
Agreement shall not confer on the Participant any right with respect to the
continuance of employment or any other relationship with the Company or any
Subsidiary, nor will it interfere in any way with the right of the Company or
such Subsidiary to terminate such employment or relationship.

 

(b)                                 Mergers, Recapitalizations, Stock Splits,
Etc. Pursuant and subject to Section 4(c) of the Plan, certain changes in the
number or character of the Shares of the Company (through merger,
reorganization, consolidation, recapitalization, stock dividend, stock split,
spin-off or similar transaction) shall result in an adjustment, reduction, or
enlargement, as appropriate, in the number of Shares subject to this Award. Any
additional Shares that are credited pursuant to such adjustment shall be subject
to the same restrictions as are applicable to the Shares with respect to which
the adjustment relates.

 

(c)                                  Shares Reserved. The Company shall at all
times during the term of this Award reserve and keep available such number of
Shares as will be sufficient to satisfy the requirements of this Agreement.

 

(d)                                 Withholding Taxes. To permit the Company to
comply with all applicable federal and state income tax laws or regulations, the
Company may take such action as it deems appropriate to ensure that, if
necessary, all applicable federal and state payroll, income or other taxes are
withheld from any amounts payable by the Company to the Participant. If the
Company is unable to withhold such federal and state taxes, for whatever reason,
the Participant hereby agrees to pay to the Company an amount equal to the
amount the Company would otherwise be required to withhold under federal or
state law prior to the transfer of any certificates for the Shares subject to
this Award. Subject to such rules as the Committee may adopt, the Committee may,
in its sole discretion, permit the Participant to satisfy such withholding tax
obligations, in whole or in part, by delivering Shares received pursuant to this

 

2

--------------------------------------------------------------------------------


 

Award having a Fair Market Value, as of the date the amount of tax to be
withheld is determined under applicable tax law, equal to the minimum amount
required to be withheld for tax purposes. Participant’s request to deliver
Shares for purposes of such withholding tax obligations shall be made on or
before the date that triggers such obligations or, if later, the date that the
amount of tax to be withheld is determined under applicable tax law.
Participant’s request shall be approved by the Committee and otherwise comply
with such rules as the Committee may adopt to assure compliance with Rule 16b-3
or any successor provision, as then in effect, of the General Rules and
Regulations under the Securities and Exchange Act of 1934, if applicable.

 

(e)                                  2006 Equity Incentive Plan. The Award
evidenced by this Agreement is granted pursuant to the Plan, a copy of which
Plan has been made available to the Participant and is hereby incorporated into
this Agreement. This Agreement is subject to and in all respects limited and
conditioned as provided in the Plan. All defined terms of the Plan shall have
the same meaning when used in this Agreement. The Plan governs this Award and,
in the event of any questions as to the construction of this Agreement or in the
event of a conflict between the Plan and this Agreement, the Plan shall govern,
except as the Plan otherwise provides.

 

(f)                                    Scope of Agreement. This Agreement shall
bind and inure to the benefit of the Company and its successors and assigns and
of the Participant and any successor or successors of the Participant.

 

(g)                                 Non-Assignability Of Shares. The Participant
may not give, grant, sell, exchange, transfer legal title, pledge, assign or
otherwise encumber or dispose of the Shares prior to vesting of the Shares in
accordance with the terms of this Agreement.

 

(h)                                 The Shares As Investment. By accepting the
Award, the Participant agrees for himself, his heirs and legatees that any and
all Shares acquired hereunder shall be acquired for investment and not for
distribution. The Participant, or his heirs or legatees receiving such Shares,
shall, if so requested by the Company, deliver to the Company a representation
in writing that such Shares are being acquired in good faith for investment and
not for distribution and shall make such other or additional representations and
agreements and furnish such information as the Company may in its reasonable
discretion deem necessary or desirable to assure compliance by the Company, on
terms acceptable to the Company, with provisions of the Securities Act of 1933
and any other applicable legal requirements. The Company may place a “stop
transfer” order with respect to such Shares with its transfer agent and may
place an appropriate restrictive legend on the certificate(s) evidencing such
Shares in substantially the following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933. The securities have been acquired for investment and
may not be pledged or hypothecated and may not be sold or transferred in the
absence of an effective Registration Statement for the securities under the
Securities Act of 1933 or an opinion of counsel to the Company that registration
is not required under said Act. In the event that a Registration Statement
becomes effective covering the securities or counsel to the Company delivers a
written opinion that

 

3

--------------------------------------------------------------------------------


 

registration is not required under said Act, this certificate may be exchanged
for a certificate free from this legend.”

 

(i)                                     Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of New Jersey
applicable to agreements made and to be performed wholly within the State of New
Jersey.

 

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

Participant

 

4

--------------------------------------------------------------------------------